Citation Nr: 1534536	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  07-39 806	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), presently rated as 50 percent disabling from October 2, 2006, and as 70 percent disabling from September 26, 2014.  

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, granted an increase of the Veteran's PTSD rating from 30 percent to 50 percent disabling, effective October 2, 2006, the receipt date of the Veteran's claim for increase.  

In August 2009, the matter came before the Board at which time the Board denied entitlement to a rating greater than 50 percent disabling for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court issued a memorandum decision which vacated the Board's August 2009 decision and remanded the matter to the Board.  

Following the October 2011 memorandum decision, the Veteran submitted additional relevant evidence to the Board and waived initial review of that evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2014).  In August 2012, the Board again issued a decision denying entitlement to a rating greater than 50 percent disabling for PTSD.  The Veteran once again appealed the Board's decision to the Court, and, in an April 2014 memorandum decision, the Court again remanded that matter to the Board for further discussion of all evidence of record.  

In October 2014, the Board issued a remand of this matter so that the Veteran could be afforded a VA examination to assess the present state of his PTSD.  In December 2014, the Veteran was afforded a mental health examination, and in January 2015, the RO readjudicated the claim, granting an increased rating of 70 percent, effective September 26, 2014, the date the Veteran's representative submitted a statement requesting a new examination.  Thereafter, the matter was transferred back to the Board for further appellate review.   

While the Veteran has consistently stated that he is seeking a 70 percent rating, because the increase granted by the RO in January 2015 only extends from September 26, 2014, this matter remains under appeal.  Additionally, in its August 2012 decision which the Court remanded for additional consideration, the Board declined to adjudicate the issue of entitlement to TDIU, primarily because the Veteran had not expressly raised that issue in the record.  In June 2015, the Veteran's representative submitted a statement in which it expressly sought entitlement to TDIU in conjunction with this matter.  Accordingly, the Board finds that issue is raised.    

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since October 6, 2006, the Veteran's PTSD has been manifested by symptoms that likely have resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

From October 6, 2006, the criteria for a 70 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via letters dated February 2007 and September 2008.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, lay statements from the Veteran and his spouse, and statements from the Veteran's representative.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. 
Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of an increased rating assigned, consideration of the medical evidence since the date of the claim for an increased rating and consideration of the appropriateness of staged ratings are required.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9440 as 50 percent disabling from October 2, 2006, and as 70 percent disabling from September 26, 2014.  He asserts that he is entitled to a 70 percent rating from October 2, 2006.  

Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411-9440 (2014).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 31-40 is defined as "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The record reflects that beginning in June 2006, the Veteran sought treatment from VA for PTSD.  A psychiatric care note indicates that in late June 2006 he was alert, talkative, and denied suicidal ideation, although he reported insomnia, flashbacks, moodiness and irritability.  His affect was labile.  He reported being happily married and living with his wife.  

In August 2006, the Veteran was given a diagnosis of PTSD and assigned a GAF score of 39, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  He was found to be a low risk of harm to himself or others at that time, but was having difficulty with emotional arousal.  Symptoms included coping difficulties, intrusive symptoms, depressive mood, anhedonia, and decreased emotional range.  

On October 26, 2006, the Veteran presented for a mental health assessment.  He was found to be physically disabled and living with his wife.  His mental and emotional functioning was rated as "limited."  Maladaptive and emotional behaviors included depression, anxiety, socially isolating and avoidant behavior, and much re-experiencing of traumas.  He reported a history of drug use when he was younger.  He reported a history of violence toward others.  He reported being married with adult children who were independent.  Socially he identified as a loner.  Specifically, he admitted to having one friend.  He was alert and oriented, but appeared agitated.  His wife reported that he was not often cooperative or reasonable.  Grooming was "appropriate."  His affect was flat, blunted, and constricted.  His mood was angry, anxious and depressed.  He denied hallucinations or illusions.  His though process was coherent, though clanging, obsessive and tangential.  His though content was depersonalized and obsessive.  He admitted to homicidal ideation with contract of safety.  His insight was good, though his judgment was impulsive.  Memory was impaired, both recent and remote.  He had difficulty sleeping and reported not eating well.  He was assigned a GAF score of 37, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In February 2007, the a PTSD evaluation recorded depression, anxiety, flashbacks, and intrusive thinking.  Reported symptoms included avoidance of internal and external stimuli, trauma memory impairment, diminished interest, detachment and estrangement from others, restricted range of affect, sense of foreshortened future, sleep impairment, irritability and anger outbursts, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examining clinician stated that the Veteran has chronic PTSD symptoms and his life is marked with occupational and social impairments that result in difficulty with employment and intimate relationships.  The clinician found functional impairment including impairment across settings, such as work, family relationships, social judgment, thinking, and mood.  He reported significant symptoms of mood and cognition.  The Veteran was assigned a GAF score of 37, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In March 2007, the Veteran was afforded a compensation and pension examination in connection with his claim.  In that evaluation, the Veteran described his social interaction as poor and that he did not socialize, although he maintained his marriage and had contact with his children.  He reported regret at not being able to work anymore.  He also reported having dogs, cats and a fish pond, although he generally stayed at home and feels detached from the world.  He denied suicidal ideation or attempts, but reported a history of physical and verbal aggression.  He presented as restless and tense.  His speech was rapid and pressured.  His attitude was cooperative, though guarded.  His affect was full.  His mood was anxious, agitated and depressed.  He suffered from attention disturbances.  His orientation was intact to person place and time, although his thought process was tangential.  He was able to understand the outcome of his behavior.  He had sleep impairment, although he did not suffer from hallucinations.  He engaged in socially inappropriate behavior with some obsessive thinking noted.  Impulse coordination was poor.  Affect and motivation and mood were limited by anxiety and depression.  He was able to maintain personal hygiene.  Memory was moderately impaired.  Mood lability and irritability/agitation had put stress on family relationships.  The Veteran was assigned a GAF score of 55, indicating moderate symptoms, although the examiner gave a caveat that the Veteran did struggle with serious symptoms such as sleep and social impairment.  

An April 2007 mental health note indicates that the Veteran presented for psychotherapy, and the appointment focused on his employment challenges and inability to concentrate.  In June, September, and October 2007, the Veteran was assigned a GAF score of 35, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

The Veteran continued to seek treatment for PTSD from VA through November 2011.  In November 2009, he was noted to experience combat trauma, hyperarousal, and clinical levels of depression.  In February 2010, he reported taking medication for his symptoms, but had more fatigue with less interest in life, as well as feelings of hopelessness and irritability, although he did not engage in physical violence and denied suicidal ideation.  In March 2010, his level of participation in group treatment was noted to be very poor.   In November 2010, the Veteran was discharged from group treatment for failure to fully engage or complete his treatment plan.  

In May 2012, the Veteran submitted several letters from his spouse and acquaintances.  In one letter, a family friend reported witnessing significant mental decline over the previous ten years including depression, breakdown of family relationships, overreaction to minor problems, inability to trust, exaggerated response to stress or imagined threats, and withdrawal from social situations.  She reported needing to make accommodations in an attempt to maintain a relationship with him.  His spouse reported that his children now had minimal contact with him because exposure is so draining.  She reported that the Veteran is paranoid, angry, hypervigilant, and generally finds solace being alone.  She also reported that he stopped seeking treatment from VA for his PTSD because he had difficulty leaving his home.  She also reported finding a write-up from his last employer citing absenteeism as an issue.  She stated that her relationship with the Veteran only remained intact because of her faith and commitment to marriage.  

In December 2014, the Veteran was again afforded a VA examination in connection with his claim.  The Veteran was found to engage in avoidance behavior, and suffer a persistent negative emotional state.  He had markedly diminished interest or participation in significat activities.  He had feelings of detachment and estrangement from others and a persistent inability to experience positive emotions.  He engaged in irritable behavior with angry outbursts, hypervigilance, had an exaggerated startle response, problems with concentration and chronic sleep impairments.  He had a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly, poor memory, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or work like settings.  The Veteran was assigned a GAF score of 58 indicating moderate symptoms.  

In light of the above evidence of record, the Board finds that from October 2, 2006, the Veteran's PTSD should have been rated as 70 percent disabling.  

While the Veteran has consistently denied suicidal ideation, and has not been found to engage in obsessional rituals, or have intermittently illogical, obscure, or irrelevant speech, the record reflects that the Veteran's symptoms from the time of his claim for an increased rating do include anxiety, panic attacks, depression, flattened affect, flashbacks, nightmares, intrusive memories, avoidance behavior, severe sleep disturbances, irritability, anger outbursts, concentration and memory problems, hypervigilance, increased startle response, difficulty in adapting to stressful circumstances, difficult in maintaining personal relationships, inappropriate behavior, and obsessive thoughts.  

Here, the Board notes that the Veteran need not demonstrate all, most, or even some of the symptoms listed as examples in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).  Further, the Board must also consider occupational and social impairment equivalent to what would be caused by the symptoms listed the diagnostic code.  Id. at 442.  When considering a rating of 70 percent disabling, the regulations require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.

In this case, the Board finds that the evidence does, in fact, show that the Veteran's level of impairment reaches "most areas."   Particularly, he has been shown to have consistent issues maintaining social relationships, has suffered from a severely depressed mood, has engaged in irrational and impulsive behavior indicating issues with judgment, and has had severe memory problems.  He has experienced a progressive breakdown of family relationships.  Multiple examiners have found issues that would interfere with his ability to work, and the Veteran's wife reported finding a "write-up" from his previous employer due to his absenteeism.  In fact, virtually all treating physicians and examiners have found impairment reaching most areas, with the sole exception of the March 2007 examiner, and even that examination report records symptoms that could reasonably be interpreted to affect social interaction, work, family, mood, thought, and judgment.  

The Board recognizes that it its previous decisions, it relied heavily on the March 2007 GAF score of 55, indicating only moderate symptoms.  However, in light of the Veteran's reported symptomatology as a whole, the Board does not find that that adequately accounts for the severity of the Veteran's PTSD as reported in that examination.  Indeed, even the March 2007 examiner provided a caveat to that score indicating that "serious" symptoms exist.  Rather, the Board is more persuaded by Veteran's symptoms and their effect on his functioning in general, as well as the lower GAF scores given by the Veteran's regular treating social worker, who worked with the Veteran on an ongoing basis throughout that period and was able to make a GAF score assignment based on a comprehensive record of treatment.  

Accordingly, because the Veteran's PTSD has caused impairment in "most areas" as provided for in the diagnostic code, the Board finds that the Veteran's PTSD should be rated as 70 percent disabling from October 2, 2006.  

The Board has also considered whether the Veteran's PTSD has, at any time, resulted in total social and occupational impairment, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  In the present case, while the Veteran has reported difficulties with "most areas," the evidence suggests that the Veteran does maintain his marriage and continue to have social contact with other family members.  There is no indication that he maintains anything less than generally appropriate personal hygiene.  He is able to maintain conversation, and while he has been noted to have some issues with thought, he has not exhibited credible disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  Neither has he been noted to experience suicidal ideation or intent.  Thus a 100 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  In fact, the Veteran's symptomatology, including but not limited to sleep issues, anger outbursts, depression, anxiety, relationship and work difficulties, and issues with motivation or mood are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 9411-9440.  Absent sufficient evidence that the Veteran's disability is so "exceptional or unusual," such that the "available schedular evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).    


ORDER

Entitlement to a 70 percent disability rating from October 2, 2006, to September 26, 2014, for PTSD is granted.

Entitlement to a 100 percent disability rating for PTSD from September 26, 2014, is denied.  


REMAND

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In June 2015, the Veteran's representative submitted an appellate brief which expressly raised the issue of entitlement to TDIU.  Accordingly, the Board finds that that issue has been raised by the record.  

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

With the award of 70 percent for PTSD from October 6, 2006, the Veteran meets the statutory criteria for consideration for TDIU from that date. The Board notes that the increase granted in the above decision may give rise to an earlier combined total schedular rating, therefore, this remand will only apply to those periods after October 2, 2006, where the Veteran does not have a total rating assigned.  

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In the present case, the Board notes that the Veteran has reported initially retiring due to a back injury.  The Board notes that the Veteran is not presently service connected for a back injury.  The record is additionally  incomplete as it does not include specific details of the Veteran's retirement and work history.  Further, the Board also notes that the Veteran suffers from a number of other non-service-connected ailments, including osteoarthritis of the hands, shoulders, knees, and ankles, hydrosyringomyelia, gastritis, peptic ulcer, and liver problems, Peyronie's disease, Hypogonadism, and other depression, memory loss, and cognitive deficits which may contribute to his inability to perform gainful employment.

In January 2014, the Veteran did present for a VA mental health examination in connection with his PTSD claim.  In the resulting report, the Veteran was noted to have occupational and social impairment.  While the report was sufficient to allow the Board to rate the Veteran's service-connected PTSD based on his symptomatology, the report did not provide a detailed opinion as to whether or not the Veteran's service-connected PTSD would alone, or in conjunction with his various other service-connected disabilities, prevent him from following a substantially gainful employment.

As much as the Board regrets any additional delay in this matter, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities alone have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  In light of the above evidence, and the fact that there is not a present medical opinion of record which specifically addresses the Veteran's employability, the Board finds that an additional remand is necessary in order to ascertain a medical opinion regarding the Veteran's capability to perform the physical and mental acts required by employment.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a detailed educational and employment history, particularly for any period where he has not been assigned a total disability rating.  The Veteran should also provide information pertaining to his last date of employment, and any reason for leaving full time employment.  

2. After the above has been obtained, return the record to the January 2014 VA examiner for an addendum opinion, as to whether the Veteran's various service-connected disabilities rendered him unemployable at any time after October 2, 2006.  If the January 2015 VA examiner is not available, provide the record to a suitable specialist for the opinion.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting opinion should indicate that the examiner reviewed the file.

The examiner should take into consideration the Veteran's employment and educational history and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected disabilities precluded employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should limit the opinion to the time period when the Veteran was not assigned a total disability rating and should be careful to limit the opinion to the disabilities for which the Veteran was service-connected at the time (for example, prior to May 27, 2011, the Veteran was only service connected for PTSD, hearing loss, tinnitus, and diabetes mellitus, type II).  A rationale should be set forth for the conclusions reached.  

3. Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU for any period after October 2, 2006, when the Veteran was not assigned a total disability rating.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


